Case 1:18-cV-17060-NLH-.]S Document 1 Filed 12/11/18 Page 1 of 35 Page|D: 1

Liberato P. Verderarne, Esq.
EDELSON & ASSOCIATES, LLC
(ID# 032251997)

3 Terry Drive, Suite 205

Newtown, PA 18940
lverderame@edelson-law.com

(215) 867-2399

(267) 685-0676 (fax)

Attorney for Plaintiff

Ada'itz`onal counsel listed on signature page

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

RoBERT GAMBURG, individually and Oiij

behalf of all others similarly situated, CIVIL ACTION
Case No.
Plaintiff, COMPLAINT
DEMAND FOR JURY TRIAL
v.

MARRIOTT INTERNATIONAL, INC.,

Defendant.

 

 

Plaintiff, Robert Gamburg, individually and on behalf of all others similarly situated, by
and through his undersigned counsel, by Way of Complaint against the Defendant, Marriott
Intemational, Inc., says as follows:

NATURE OF THE ACTION

1. Plaintiff brings this class action against Marriott International, Inc. (referred to
herein as “Marriott” or “Defendant”), parent of Starwood Hotels & Resorts Worldwide, LLC
(referred to herein as “Starwood”), for Starwood’s failure to secure and safeguard its customers’
personally identifiable information (“PII”) such as the passport information, customers’ names,

mailing addresses, and other personal information, as Well as credit and debit card numbers and

other payment card data (“PCD”) (collectively, “Private Information”). Starwood collected this

Case 1:18-cV-17060-NLH-.]S Document 1 Filed 12/11/18 Page 2 of 35 Page|D: 2

information at the time customers registered on its website, checked-in to one of its hotels, used
its loyalty program (the “Loyalty Program”), and/or used it at one of its dining or retail
operations within its hotels. Starwood also failed to provide timely, accurate, and adequate
notice to Plaintiff and other Class Members that their Private Information had been sloleil, as
well as precisely what types of information were stolen. When consumers provided information
in their Starwood accounts or checked in to Starwood hotels, Starwood (now Marriott)
electronically collected and stored this information, making it a treasure trove of useful
information attractive to hackers who used the information to profit and cause damage, as was
done here, to consumers.

2. Beginning in or around 2014 (and perhaps even earlier) and continuing through
November 2018, hackers exploiting vulnerabilities in Starwood’s network accessed the guest
reservation system at Starwood hotels and stole this data (the “Data Breach”).

3. On November 30, 2018, Marriott acknowledged an investigation had determined
that there was unauthorized access to the Starwood guest reservation database, which contained
guest information relating to reservations at Starwood properties on or before September 10,
2018.

4. Marriott has not finished identifying duplicate information in the database, but
believes it contains information on up to approximately 500 million guests who made a
reservation at a Starwood property. F or approximately 327 million of these guests, the
information includes some combination of name, mailing address, phone number, email address,
passport number, Starwood Preferred Guest (“SPG”) account information, date of birth, gender,
arrival and departure information, reservation date, and communication preferences For some,

the information also includes payment card numbers and payment card expiration dates.

Case 1:18-cV-17060-NLH-.]S Document 1 Filed 12/11/18 Page 3 of 35 Page|D: 3

5. Marriott could have prevented this Data Breach. Numerous other hotel chains,
including Hilton, Starwood (previously), Kimpton, Mandarin Oriental, White Lodging (on two
occasions), and the Trump Collection, have been hit with similar data breaches. While many
retailers, banks, and card companies responded to recent breaches by adopting technology that
helps makes transactions and databases more secure, Starwood and Marriott did not.

6. Marriott disregarded Plaintiff and Class Members’ rights by intentionally,
willfully, recklessly, or negligently failing to take adequate and reasonable measures to ensure its
data systems were protected, failing to take available steps to prevent and stop the breach from
ever happening, and failing to disclose to its customers the material facts that it did not have
adequate computer systems and security practices to safeguard customers’ Private Information.
On information and belief, Plaintiff and Class Members’ Private Inforrnation was improperly
handled and stored, was unencrypted, and was not kept in accordance with applicable, required,
and appropriate cyber-security protocols, policies, and procedures. As a result, Plaintiff and
Class Members’ Private Information was compromised and stolen. However, as this same
information remains stored in Marriott’s computer systems, Plaintiff and Class Members have an
interest in ensuring that their information is safe, and they are entitled to seek injunctive and
other equitable relief, including independent oversight of Marriott’s security systems.

PARTIES

7. Plaintiff Robert Gamburg is a citizen and resident of the State of New Jersey, with
an address of 8602 Amherst Avenue, Margate, New Jersey, and a frequent user of the
Defendant’s Loyalty Program, having been a member for several years. Mr. Gamburg provided
his personal and confidential information to the Defendant on the basis that they would keep his

information sccure, and employ reasonable and adequate security measures to ensure that

Case 1:18-cV-17060-NLH-.]S Document 1 Filed 12/11/18 Page 4 of 35 Page|D: 4

hackers would not compromise his information, and notify him promptly in the event of a
breach. On November 30, 2018, Defendant provided him email notice that his information was
compromised by the Data Breach. As a result of the Data Breach, Mr. Gamburg is taking
measures that he otherwise would not have to take to ensure that his identity is not stolen and
that his accounts are not compromised

8. Marriott Intemational, Inc. is a Delaware corporation with its principal place of
business in Bethesda, MD. Marriott primarily derives its revenues from hotel and restaurant
operations. Starwood is now a wholly-owned subsidiary of Defendant Marriott.

JURISDICTION AND VENUE

9. This Court has jurisdiction over this action under the Class Action Faimess Act,
28 U.S.C. § l332(d). The aggregated claims of the individual class members exceed
$5,000,000.00, exclusive of interest and costs, and this is a class action in which more than two-
thirds of the proposed plaintiff class, on the one hand, and Marriott, on the other, are citizens of
different states.

10. This Court has jurisdiction over Marriott for the following reasons: Marriott is
authorized to conduct business throughout the United States, including New Jersey; it owns and
operates many hotels throughout New Jersey and the United States; and it advertises in a variety
of media throughout the United States, including New Jersey. Via its business operations
throughout the United States, Marriott intentionally avails itself of the markets within this state
to render the exercise of jurisdiction by this Court just and proper.

ll. Venue is proper in this District pursuant to 28 U.S.C. § l39l(a)(l) because a

substantial part of the events and omissions giving rise to this action occurred in this District.

Case 1:18-cV-17060-NLH-.]S Document 1 Filed 12/11/18 Page 5 of 35 Page|D: 5

FACTUAL BACKGROUND
A. Marriott Gathers Massive Amounts of Private Information from Its Guests.
12. The Marriott hotel chain operates more than 6,700 properties around the world.
13. In November 2015, Marriott announced that it was purchasing Starwood for $13.6
billion, creating the world’s largest hotel empire.1
l4. Starwood includes the following hotel brands: W Hotels, St. Regis, Sheraton
Hotels & Resorts, Westin Hotels & Resorts, Element Hotels, Aloft Hotels, The Luxury
Collection, Tribute Portfolio, Le Meridien Hotels & Resorts, Four Points by Sheraton, and
Design Hotels, as well as Starwood-branded timeshare properties.2
15. Starwood’s reservation system is purportedly separate from other Marriott-
branded hotels’ systems, but the company has plans to merge the two systems.3
16. Marriott maintains a privacy policy available on its website:
This Privacy Statement describes the privacy practices of the Marriott Group for data that we
collect:
o through websites operated by us from which you are accessing this Privacy
Statement, including Marriott.com and other websites owned or controlled by the
Marriott Group (collectively, the “Websites”)
o through the software applications made available by us for use on or through
computers and mobile devices (the “Apps”)

o through our social media pages that we control from which you are accessing this
Privacy Statement (collectively, our “Social Media Pages”)

 

1 Amie Tsang & Adam Stariano, “Marriott Breach Exposes Data of Up to 500 Million
Guests,” The New York Times, available at
littps:-“`l\\ww.nvlimes.com.-“`lt}l8..*`| l-'"3U..‘btlsinessi’marriott-data-hreac|i.html (last accessed
November 30, 2018).

2 Starwood Guest Reservation Database Security Incident Website, available at
https://answers.kroll.comiJf (last accessed November 30, 2018).

3 Amie Tsang & Adam Stariano, “Marriott Breach Exposes Data of Up to 500 Million
Guests,” The New York Times, available at
hups:.U`\=\-\\-'w.iwtimuseum/20 l B.fl lGU/busiucs.~.'.."marriott-ijata-breach.htm| (last accessed
November 30, 2018).

 

 

 

 

Case 1:18-cv-17060-NLH-.]S Document 1 Filed 12/11/18 Page 6 of 35 Page|D: 6

through HTML-formatted email messages that we send you that link to this
Privacy Statement and through your communications with us

when you visit or stay as a guest at one of our properties, or through other offline
interactions

Collectively, we refer to the Websites, the Apps and our Social Media Pages, as the “Online
Services” and, together with offline channels, the “Services.” By using the Services, you agree
to the terms and conditions of this Privacy Statcmcnt.
“Personal Data” are data that identify you as an individual or relate to an identifiable
individual.
At touchpoints throughout your guest joumey, we collect Personal Data in accordance
with law, Such as:

Name

Gender

Postal address

Telephone number

Email address

Credit and debit card number or other payment data

Financial information in limited circumstances

Language preference

Date and place of birth

Nationality, passport, visa or other govemment-issued identification data
Important dates, such as birthdays, anniversaries and special occasions
Membership or loyalty program data (including co-branded payment cards, travel
partner program affiliations)

Employer details

Travel itinerary, tour group or activity data

Prior guest stays or interactions, goods and services purchased, special service
and amenity requests

Geolocation information

Social media account ID, profile photo and other data publicly available, or data
made available by linking your social media and loyalty accounts

In more limited circumstances, we also may collect:

Data about family members and companions, such as names and ages of children
Biometric data, such as digital images

Images and video and audio data via: (a) security cameras located in public areas,
such as hallways and lobbies, in our properties; and (b) body-worn cameras
carried by our loss prevention officers and other security personnel

Guest preferences and personalized data (“Personal Preferences”), such as your
interests, activities, hobbies, food and beverage choices, services and amenities of
which you advise us or which we learn about during your visit

If you submit any Personal Data about other people to us or our Service Providers (e.g., if
you make a reservation for another individual), you represent that you have the authority
to do so and you permit us to use the data in accordance with this Privacy Statement.4

 

4 |nlns:-"-'\\\\ vt .marriiitt.com»"t-ilmul.- priv;u:\ _mi (last accessed November 30, 2018).

 

6

Case 1:18-cv-17060-NLH-.]S Document 1 Filed 12/11/18 Page 7 of 35 Page|D: 7

17. Marriott stores massive amounts of PII and PCD on its servers and utilizes this
information to maximize its profits through predictive marketing and other marketing techniques.

18. Consumers place value in data privacy and security, and they consider it when
making decisions on where to stay for travel. Plaintiff would not have stayed at the Starwood
hotels nor would they have used their debit or credit cards to pay for their Starwood stays had
they known that Marriott does not take all necessary precautions to secure the personal and
financial data given to it by consumers.

19. Marriott failed to disclose its negligent and insufficient data security practices and
consumers relied on or were misled by this omission into paying, or paying more, for
accommodations at Starwood.

B. Marriott Takes Four Years to Discover the Data Breach and Delays
Informing Those Impacted.

20. According to Marriott’s statement and current news reports, on September 8,
2018, Marriott received an alert from an internal system that there was an attempt to access the
Starwood guest reservation database.5

21. Marriott began to investigate the attempt and learned that unauthorized users had
gained access to the Starwood network since 2014 -four years before detection.6

22. The investigation further revealed that the unauthorized users had copied and
encrypted information, as well as attempted to remove (or “exfiltrate”) it.7

23. On November 19, 2018, Marriott decrypted the information and confirmed that

the contents were from its Starwood guest reservation database.8

 

5 _!.1_119:i_;_iiia-i_‘ii'_\;.:_l_'_:i...|_\j_L;-_|_l_-_Lii_'!i_ti;' (last accessed November 30, 2018)-
6 Ia’.
7 Id.
8 la

 

Case 1:18-cv-17060-NLH-.]S Document 1 Filed 12/11/18 Page 8 of 35 Page|D: 8

24. Marriott has confirmed that, subject to de-duplicating its records, approximately
500 million guests who made a reservation at a Starwood property since 2014 may have been
impacted.9

25. The database contains approximately 327 million guests’ information including
some combination of name, mailing address, phone number, email address, passport number,
Starwood Preferred Guest (“SPG”) account information, date of birth, gender, arrival and
departure information, reservation date, and communication preferences.lo

26. For other guests, the information also includes payment card numbers and
payment card expiration dates.

27. Other guests’ accounts included a name and potentially a mailing address, email
address, or other information,

28. According to Gus Hosein, executive director of Privacy Intemational, “It’s
astonishing how long it took them to discover they were breached. For four years, data was
being pilfered out of the company and they didn’t notice. They can say all they want that they
take security seriously, but they don’t if you can be hacked over a four-year period without
noticing.”ll

C. Stolen Private Information Is Valuable to Hackers and Thieves.

29. It is well known and the subject of many media reports that PII data is highly

coveted and a frequent target of hackers. PII data is often easily taken because it may be less

 

9 Amie Tsang & Adam Stariano, “Marriott Breach Exposes Data of Up to 500 Million
Guests,” The New York Times, available at
https://www.nvtimes.com/2018/1 1/3 O/business/marriott-data-breach.html (last accessed
November 30, 2018).

10 1a

ll Ia'.

 

Case 1:18-cv-17060-NLH-.]S Document 1 Filed 12/11/18 Page 9 of 35 Page|D: 9

protected and regulated than payment card data. ln the hospitality industry, and as identified
earlier, many hotel chains were the targets of data breaches. Moreover, Marriott_along with the
other hotel chains that were hacked_was aware or should have been aware of the federal
government’s heightened interest in securing consumers’ Pll When staying in hotels located in
the United States due to the very public litigation commenced by the Federal Trade Commission
against Wyndham Worldwide Corporation founded upon that company’s failure to provide
reasonable cybersecurity protections for customer data. Despite this well-publicized litigation
and the frequent public announcements of data breaches by retailers and hotel chains, Marriott
opted to maintain an insufficient and inadequate system to protect the PII of Plaintiff and Class
Members.
30. ln fact, in August of this year, the U.S. Department of Justice indicted members of
an Eastem European cybercrime ring called Fin7, which targeted, inter alia, hotel chains.12
31. According to Richard Gold, head of security engineering at the cybersecurity firm
Digital Shadows, “hotels are an attractive target for hackers because they hold a lot of sensitive
information, including credit card and passport details, but often don’t have security standards as
tough as those of more regulated industries, like banking.”13
32. Mr. Gold put this breach “among the largest of consumer data, on par with
breaches at Yahoo and the credit-storing giant, Equifax.”14
33. Legitimate organizations and the criminal underground alike recognize the value

of PII. Otherwise, they wouldn’t aggressively seek or pay for it. F or example, in “one of 2013’s

largest breaches . . . not only did hackers compromise the [card holder data] of three million

 

'2 1a
'3 ld.
14 1a

Case 1:18-cv-17060-NLH-.]S Document 1 Filed 12/11/18 Page 10 of 35 Page|D: 10

customers, they also took registration data from 38 million users.”'5 Similarly, in the Target data
breach, in addition to PCI data pertaining to 40,000 credit and debit cards, hackers stole Pll
pertaining to 70,000 customers.

34. Biographical data is also highly sought after by data thieves. “Increasingly,
criminals are using biographical data gained from multiple sources to perpetrate more and larger
thefts.” Id. PII data has been stolen and sold by the criminal underground on many occasions in
the past, and the accounts of theft and unauthorized access have been the subject of many media
reports. One form of identity theft, branded “synthetic identity theft,” occurs when thieves create
new identities by combining real and fake identifying information then use those identities to
open new accounts. “This is where they’ll take your Social Security number, my name and
address, someone else's birthday and they will combine them into the equivalent of a bionic
person,” said Adam Levin, Chairman of IDT91 1, which helps businesses recover from identity
theft. Synthetic identity theft is harder to unravel than traditional identity theft, experts said:
“It’s tougher than even the toughest identity theft cases to deal with because they can't
necessarily peg it to any one person.” In fact, the fraud might not be discovered until an account
goes to collections and a collection agency researches the Social Security number.

35. Unfortunately, and as is alleged below, despite all this publicly available
knowledge of the continued compromises of PII in the hands of third parties, such as hoteliers,
Marriott’s approach at maintaining the privacy of Plaintiff and Class Members’ PII was

lackadaisical, cavalier, reckless, or at the very least, negligent.

 

15 Verizon 2014 PCI Compliance Report, available at <http://www.nocash.info.ro/wp-
content/uploads/2014/02/ Verizon_pci-report-2014.pdf’> (hereafter “2014 Verizon
Report”), at 54 (last visited Sept. 24, 2014).

10

Case 1:18-cv-17060-NLH-.]S Document 1 Filed 12/11/18 Page 11 of 35 Page|D: 11

D. Marriott Failed to Segregate PCD from PII.

36. Unlike PII data, PCD is heavily regulated. The Payment Card Industry Data
Security Standard (“PCI DSS”) is a set of requirements designed to ensure that companies
maintain consumer credit and debit card information in a secure environment

37. “PCI DSS provides a baseline of technical and operational requirements designed
to protect cardholder data.”16

38. One PCI DSS requirement is to protect stored cardholder data. Cardholder data
includes Primary Account Number, Cardholder Name, Expiration Date, and Service Code.
“Network segmentation of, or isolating (segmenting), the cardholder data environment from the
remainder of an entity’s network is not a PCI DSS requirement.”17 However, segregation is
recommended because, among other reasons, “[i]t’s not just cardholder data that’s important;
criminals are also after personally identifiable information (PII) and corporate data.”l8

39. Illicitly obtained PII and PCD, sometimes aggregated from different data
breaches, are sold on the black market, including on websites, as products at a set price.19

40. Without such detailed disclosure, Plaintiff and Class Members are unable to take
the necessary precautions to prevent imminent harm, such as continued misuse of their personal
information,

4l. Marriott has failed to provide a cogent picture of how the Data Breach occurred

and its full effects on consumers’ PII and PCD information.

 

16 PCI SECURITY STANDARDS COUNCIL, PAYMENT CARD INDUSTRY DATA
SECURITY STANDARD VERSION 2.0 at 5 (October 2010) (hereafter PCI Version 2).

'7 Ia'. at 10.

18 See Verizon Report at 54.

19 See, e.g., Brian Krebs, How Much Is Your Ia'entily Worth?,
KREBSONSECURITY.COM (Nov. 8, 2011), https://krebsonsecurity.com/201 1/l l/how-much-
is-your-identity-worth/ (last visited January 18, 2016).

11

Case 1:18-cv-17060-NLH-.]S Document 1 Filed 12/11/18 Page 12 of 35 Page|D: 12

42. Hacking is often accomplished in a series of phases, including reconnaissance;
scanning for vulnerabilities and enumeration of the network; gaining access; escalation of user,
computer and network privileges; maintaining access; covering tracks; and placing backdoors.
On information and belief, while hackers scoured Marriott’s networks to find a way to access
PCD, they had access to and collected the PII stored on Marriott’s networks.

43. The Data Breach was caused and enabled by Marriott’s knowing violation of its
obligations to abide by best practices and industry standards in protecting its customers’ Private
Information.

44. In this regard, more than likely the software used in the attack was a variant of
“BlackPOS,” a malware strain designed to siphon data from cards when they are swiped at
infected point-of-sale systems. Hackers previously utilized BlackPOS in other recent cyber-
attacks, including breaches at Home Depot and Target. While many retailers, banks, and card
companies have responded to these recent breaches by adopting technology and security
practices that help makes transactions and stored data more secure, Marriott has acknowledged
that it did not do so.

E. This Data Breach Will Result In Additional Identity Theft and Identify
Fraud.

45. Marriott failed to implement and maintain reasonable security procedures and
practices appropriate to the nature and scope of the Private Information compromised in the Data
Breach.

46. The ramifications of Marriott’s failure to keep Plaintiff and Class Members’ data
secure are severe.

47. The information Marriott compromised, including Plaintiffs identifying

information and/or other financial information, is “as good as gold” to identity thieves, in the

12

Case 1:18-cv-17060-NLH-.]S Document 1 Filed 12/11/18 Page 13 of 35 Page|D: 13

words of the Federal Trade Commission (“FTC”).20 Identity theft occurs when someone uses
another’s personal identifying information, such as that person’s name, address, credit card
number, credit card expiration date, and other information, without permission, to commit fraud
or other crimes. The FTC estimates that as many as 10 million Americans have their identities
stolen each year. As the FTC recognizes, once identity thieves have personal information, “they
can drain your bank account [as occurred to Plaintiffs here], run up your credit cards, open new
utility accounts, or get medical treatment on your health insurance.”21

48. According to Javelin Strategy and Research, “1 in 4 notification recipients
became a victim of identity fraud.”22 Nearly half (46%) of consumers with a breached debit card
became fraud victims within the same year.

49. Identity thieves can use personal information such as that of Plaintiff and Class
Members, which Marriott failed to keep secure, to perpetrate a variety of crimes that harm
victims. For instance, identity thieves may commit various types of government fraud such as:
immigration fraud; obtaining a driver’s license or identification card in the victim’s name but
with another’s picture; using the victim’s information to obtain government benefits; or filing a
fraudulent tax return using the victim’s information to obtain a fraudulent refund. Some of this
activity may not come to light for years. The IRS paid out 43.6 billion in potentially fraudulent

returns in 2012, and the IRS identified more than 2.9 million incidents of identity theft in 2013.

The IRS has described identity theft as the number one tax scam for 2014.

 

20 FTC Interactive Toolkit, Fighting Back Against Identity Theft, available at
http://www.dcsheriff.net/community/documents/id-theft-tool-kit.pdf (last visited Sept. 24, 2014).

21 FTC, Signs of Identity Theft, available at http://www.consumer.ftc.gov/articles/ 0271-
signs-identity-theft (last visited November 30, 2018).

22 See 2013 Identity Fraud Report: Data Breaches Becoming a Treasure Trove for
Fraudsters, available at www.javelinstrategy.com/brochure/276 (last visited November 30, 2018)
(the “2013 Identity Fraud Report”).

13

Case 1:18-cv-17060-NLH-.]S Document 1 Filed 12/11/18 Page 14 of 35 Page|D: 14

50. Among other forms of fraud, identity thieves may get medical services using
consumers’ compromised personal information or commit any number of other frauds, such as
obtaining a job, procuring housing, or even giving false information to police during an arrest.

51. lt is incorrect to assume that reimbursing a consumer for a financial loss due to
fraud makes that individual whole again. On the contrary, after conducting a study, the
Department of Justice’s Bureau of Justice Statistics (“BJS”) found that “among victims who had
personal information used for fraudulent purposes, 29% spent a month or more resolving
problems.”23 In fact, the BJS reported, “resolving the problems caused by identity theft [could]
take more than a year for some victims.”24

F. Annual monetary Losses from Identity Theft are in the Billions of Dollars.

52. Javelin Strategy and Research reports that those losses increased to $21 billion in
2013.25

53. There may be a time lag between when harm occurs versus when it is discovered,
and between when PII or PCD is stolen and when it is used. According to the U.S. Government
Accountability Office (“GAO”), which conducted a study regarding data breaches:

[L]aw enforcement officials told us that in some cases, stolen data
may be held for up to a year or more before being used to commit
identity theft. Further, once stolen data have been sold or posted
on the Web, fraudulent use of that information may continue for
years. As a result, studies that attempt to measure the harm

resulting from data breaches cannot necessarily rule out all future
harm.26

 

23 Victims of Identity Theft, 2012 (Dec. 2013) at 10, available at
http://www.bjs.gov/content/pub/pdf/vit12. pdf (last visited Sept. 24, 2014).

24 Id. at 11.

25 See 2013 Identity Fraud Report.

26 GAO, Report to Congressional Requesters, at p.33 (June 2007), available at
http://www.gao.gov/new.items/d07737.pdf (emphases added) (last visited Sept. 24, 2014).

14

Case 1:18-cv-17060-NLH-.]S Document 1 Filed 12/11/18 Page 15 of 35 Page|D: 15

54. Plaintiff and Class Members now face years of constant surveillance of their
financial and personal records, monitoring, and loss of rights. The Class is incurring and will
continue to incur such damages in addition to any fraudulent credit and debit card charges
incurred by them and the resulting loss of use of their credit and access to f unds, whether such
charges are ultimately reimbursed by the credit card companies.

G. Marriott Has Already Botched Its Post-Data Breach Response.

55. While Marriott set up a dedicated website and call center to handle inquiries
following its announcement of the Data Breach, the incredible number of impacted guests has
meant long wait times, and the lack of information about who was impacted and how has left
guests confused and worried.

56. Further, the one year of free enrollment in Web Watcher only applies to guests
who live in the United States, Canada, and Britain and is not a credit monitoring service. Web
Watcher merely “keeps an eye on intemet sites where thieves swap and sell personal information
and then alerts people if anyone is selling their information.”27

57. As an initial matter, Marriott appears to misapprehend how the sale of stolen data
works. Nearly all sales of stolen data occur on the Deep Web. The Deep Web is not Google.

While the intemet as most people know it contains at least 4.5 billion websites indexed by search

engines, the Deep Web is 400 to 500 times larger, according to estimates, and is not indexed.28

 

27 Amie Tsang & Adam Stariano, “Marriott Breach Exposes Data of Up to 500 Million
Guests, ” The NeW York Times, available at
https://www.nytimes.com/2018/1 1/30/business/marriott-data-breach.html (last accessed
November 30, 2018).

28 Mae Rice, “The Deep Web ls the 99% of the Internet You Can’t Google,” Curiousity,
available at https://curiosity.com/topics/the-deep-web-is-the-99-of-the-internet-you-canl-izoogle-
curiosity/ (last accessed November 30, 2018).

15

 

Case 1:18-ev-17060-NLH-.]S Doeument 1 Filed 12/11/18 Page 16 of 35 Page|D: 16

Web Watchers’ service may detect some sales on the Deep Web, but cannot alone identify and
prevent identity theft.

5 8. l\/Ioreover, data thieves are aware of the one-year expiration period associated
with Marriott’s offer. AS explained herein, thieves will often wait years to purchase and use
stolen data, waiting for the clock to run out on monitoring services.29

59. Finally, the rollout of signup for the service confused many customers, who
complained that the user interface was unclear.30

H. Plaintiff and Class Members Suffered Damages.

60. The Data Breach was a direct and proximate result of Marriott’s failure to
properly safeguard and protect Plaintiff and Class Members’ Private Infomiation from
unauthorized aceess, use, and disclosure, as required by various state and federal regulations,
industry practices, and the common law, including Marriott’s failure to establish and implement
appropriate administrative, technical, and physical safeguards to ensure the security and
confidentiality of Plaintiff and Class Members’ Pll to protect against reasonably foreseeable
threats to the security or integrity of such information.

61. Plaintiff and Class members’ Pll is private and sensitive in nature and was left
inadequately protected by Marriott. Marriott did not obtain Plaintiff’ s and Class Members’
consent to disclose their Pll to any other person as required by applicable law and industry

standards.

 

29 See, e.g., Matt Tatham, “A Year After the Equifax Breach: Are You Proteeting Your
Data?”, available at httns:.1’_.-"\\'\x-'\,v.exnerian.com/blotis.-“'ask-expcrianla-vear-aI`ter-the-equi|`tl.\-
breach-are-\ ou-protectiitu-\-'our-datal (last accessed November 30, 2018).

30 Amie Tsang & Adam Stariano, “Marriott Breach Exposes Data of Up to 500 Million
Guests,” The New York Times, available at
ht'lns:i.lvt-'w\\'.n\»'times.coml?()l 81"1 l13{`li'b.usinesslmarriott-dala-lireach.html (last accessed
November 30, 2018).

16

Case 1:18-ev-17060-NLH-.]S Doeument 1 Filed 12/11/18 Page 17 of 35 Page|D: 17

62. As a direct and proximate result of Marriott’s wrongful action and inaction and
the resulting Data Breach, Plaintiff (as was addressed above) and Class Members have been
placed at an imminent, immediate, and continuing increased risk of harm from identity theft and
identity fraud, requiring them to take the time and effort to mitigate the actual and potential
impact of the Data Breach on their lives ineluding, inter alia, by placing “freezes” and “alerts”
with credit reporting agencies, contacting their financial institutions, closing or modifying
financial accounts, and closely reviewing and monitoring their credit reports and accounts for
unauthorized activity.

63. Marriott’s “deep[] regret [for] this ineident” is no comfort to Plaintiff and Class
Members, though undoubtedly they agree that Marriott “fell short of what [its] guest deserve . .
,»31

64. Marriott’s wrongful actions and inaction directly and proximately caused the theft
and dissemination into the public domain of Plaintiff and Class Members’ Private Information,
causing them to suffer, and continue to suffer, economic damages and other actual harm for
which they are entitled to compensation, including:

a. theft of their personal and financial information;
b. the imminent and certainly impending injury flowing from potential fraud
and identify theft posed by their passport, credit/debit card, and personal

information being placed in the hands of criminals;

c. the untimely and inadequate notification of the Data Breaeh;
d. the improper disclosure of their Private lnformation;
e. loss of privacy;

 

31 Id.

17

 

Case 1:18-ev-17060-NLH-.]S Doeument 1 Filed 12/11/18 Page 18 of 35 Page|D: 18

f. ascertainable losses in the form of out-of-pocket expenses and the value of
their time reasonably incurred to remedy or mitigate the effects of the Data
Breach;

g. ascertainable losses in the form of deprivation of the value of their PII and
PCD, for which there is a well-established national and international
market;

h. overpayments to Marriott for products and services purchased during the
Data Breach in that a portion of the price paid for such products and
services by Plaintiff and Class Members to Marriott was for the costs of
reasonable and adequate safeguards and security measures that would
protect customers’ Private lnformation, which Marriott did not implement
and, as a result, Plaintiff and Class members did not receive what they
paid for and Were overcharged by Marriott;

i. the loss of use of and access to their account funds and costs associated
with inability to obtain money from their accounts or being limited in the
amount of money they were permitted to obtain from their accounts; and

j. deprivation of rights they possess under the various state statutes.

65. While the Private Inforrnation of Plaintiff and members of the Class has been
stolen, the same or a copy of the Private lnformation continues to be held by Marriott. Plaintiff
and Class Members have an undeniable interest in insuring that this information is secure,

remains secure, and is not subject to further theft.

18

Case 1:18-ev-17060-NLH-.]S Doeument 1 Filed 12/11/18 Page 19 of 35 Page|D: 19

CLASS ACTION ALLEGATIONS

66. Plaintiff seeks relief in their individual capacities and as representatives of all
others who are similarly situated. Pursuant to Fed. R. Civ. P. 23(a) and (b)(2), (b)(3), and (c)(4),
Plaintiff seeks certification of a Nationwide class as described herein. The national class is
initially defined as follows: all persons residing in the United States whose personal and/or
financial information was disclosed in the Data Breach affecting Marriott from 2014 to 2018 (the
“Nationwide Class”).

67. Excluded from each of the Class are Marriott, including any entity in which
Marriott has a controlling interest, is a parent or subsidiary, or which is controlled by Marriott, as
well as the officers, directors, affiliates, legal representatives, heirs, predecessors, successors, and
assigns of Marriott. Also excluded are the judges and court personnel in this case and any
members of their immediate families.

68. Numerosity. Fed. R. Civ. P. 23(a)(1). The members of the Class are so numerous
that the joinder of all members is impractical. While the exact number of Class members is
unknown to Plaintiff at this time, Marriott has acknowledged that information of over 500
million customers may have been compromised

69. Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). There are questions of law
and fact common to the Class, which predominate over any questions affecting only individual
Class members. These common questions of law and fact include, without limitation:

a. Whether Marriott violated the various state Deceptive and Unfair Trade
Practices Act by failing to implement reasonable security procedures and

practices;

19

 

Case 1:18-ev-17060-NLH-.]S Doeument 1 Filed 12/11/18 Page 20 of 35 Page|D: 20

b. Whether Marriott violated laws by failing to promptly notify class
members their personal information had been compromised;

c. Whether class members may obtain injunctive relief against Marriott
under privacy laws to require that it safeguard or destroy, rather than
retain, the Private Information of Plaintiff and Class members;

d. Which security procedures and which data-breach notification procedure
should Marriott be required to implement as part of any injunctive relief
ordered by the Court;

e. Whether Marriott has an implied contractual obligation to use reasonable
security measures;

f. Whether Marriott has complied with any implied contractual obligation to
use reasonable security measures;

g. What security measures, if any, must be implemented by Marriott to
comply with its implied contractual obligations;

h. Whether Marriott violated state privacy laws in connection with the
actions described herein; and

i. What the nature of the relief should be, including equitable relief, to which
Plaintiff and the Class members are entitled.

70. All members of the proposed Class are readily ascertainable Marriott has access
to addresses and other contact information for millions of members of the Class, which can be

used for providing notice to many Class members.

20

 

Case 1:18-ev-17060-NLH-.]S Doeument 1 Filed 12/11/18 Page 21 of 35 Page|D: 21

71. Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiff’s claims are typical of those of
other Class members because Plaintist information, like that of every other Class Member, was
misused and/or disclosed by Marriott.

72. Adequacy of Reprcscntation. Fed. R. Civ. P. 23(a)(4). Plaintiff will fairly and
adequately represent and protect the interests of the members of the Class. Plaintiff’s Counsel
are competent and experienced in litigating class actions, including privacy litigation.

73. Superiority of Class Action. Fed. R. Civ. P. 23(b)(3). A class action is superior
to other available methods for the fair and efficient adjudication of this controversy since joinder
of all the members of the Class is impracticable Furtherrnore, the adjudication of this
controversy through a class action will avoid the possibility of inconsistent and potentially
conflicting adjudication of the asserted claims. There will be no difficulty in the management of
this action as a class action.

74. Damages for any individual class member are likely insufficient to justify the cost
of individual litigation, so that in the absence of class treatment, Marriott’s violations of law
inflicting substantial damages in the aggregate would go un-remedied without certification of the
Class.

75. Class certification is also appropriate under Fed. R. Civ. P. 23(a) and (b)(2),
because Marriott has acted or has refused to act on grounds generally applicable to the Class, so
that final injunctive relief or corresponding declaratory relief is appropriate as to the Class as a

whole.

21

Case 1:18-cv-17060-NLH-.]S Document 1 Filed 12/11/18 Page 22 of 35 Page|D: 22

CLAIMS FOR RELIEF
FIRST CAUSE OF ACTION
BREACH OF IMPLIED CONTRACT
(On Behalf of Plaintiff and the Nationwide Class)

76. Plaintiff incorporates each and every foregoing allegation of the Complaint as if
stated herein at length.

77. Defendant solicited and invited Plaintiff and Class Members to join its Loyalty
Program, which required that Plaintiff and Class members share personal information such as
dates of birth, passport numbers, credit and debit card numbers and other payment data,
employer details, geolocation information, and other personal and confidential information as
described herein.

78. Defendant then invited Plaintiff and Class Members to continually use its Loyalty
Program to book rooms, and earn and redeem rewards. Plaintiff and Class Members accepted
certain offers made by Defendant in connection with use of the Loyalty Program, continuing to
allow Defendant to store, maintain, and safeguard their personal and confidential information,

79. When Plaintiff and Class Members provided their personal and confidential
information to Defendant in connection with joining the Loyalty Program, they entered into
implied contracts with the Defendant, pursuant to which Defendant agreed to safeguard to
protect their information, and to timely and accurately notify Plaintiff and Class Members if their
data had been breached or compromised

80. Plaintiff and Class Members would not have provided and entrusted their personal
and confidential information to Defendant in connection with joining Defendant’s loyalty
program in the absence of the implied contract between them.

81. Plaintiff and Class Members fully performed their obligations under the implied

contracts with Defendant.

22

Case 1:18-cv-17060-NLH-.]S Document 1 Filed 12/11/18 Page 23 of 35 Page|D: 23

82. Defendant breached the implied contracts it made with Plaintiff and Class
Members by failing to safeguard and protect the personal and confidential information of
Plaintiff and Class Members and by failing to provide timely and accurate notice to them that
their information was compromised in and as a result of the Data Breach.

83. As a direct and proximate result of Defendant’s breaches of the implied contracts
between Defendant and Plaintiff and Class Members, Plaintiff and Class Members sustained

actual losses and damages as described in detail herein.

SECOND CAUSE OF ACTION
NEGLIGENCE
(On Behalf of Plaintiff and the Nationwide Class)
84. Plaintiff incorporates each and every foregoing allegation of the Complaint as if
stated herein at length.
85. Upon accepting and storing Plaintiff and Class Members’ personal and

confidential information in its respective computer database systems, Defendant undertook and
owed a duty to Plaintiff and Class Members to exercise reasonable care to secure and safeguard
that information and to utilize commercially reasonable methods to do so. Defendant knew, 1
acknowledged, and agreed the information was private and confidential and would be protected
as private and confidential.
86. The law imposes an affirmative duty on Defendant to timely disclose the
unauthorized access and theft of personal and confidential information to Plaintiff and the Class
so Plaintiff and Class Members could take appropriate measures to mitigate damages, protect
against adverse consequences, and thwart future misuse of their information,

87. Defendant breached its duty to notify Plaintiff and Class Members of the

unauthorized access by failing to notify Plaintiff and Class Members of the Data Breach until

23

Case 1:18-cv-17060-NLH-.]S Document 1 Filed 12/11/18 Page 24 of 35 Page|D: 24

November 30, 2018. To date, although it has been months since the breach was discovered, and
four years since the breach commenced, Defendant has not provided sufficient information to
Plaintiff and Class Members regarding the extent of the unauthorized access and continues to
breach its disclosure obligations to Plaintiff and the Class.

88. Defendant also breached its duty to Plaintiff and the Class Members to adequately
protect and safeguard this information by knowingly disregarding standard information security
principles, despite obvious risks, and by allowing unmonitored and unrestricted access to
Plaintiff and Class Members’ Private Information. Furthering its dilatory practices, Defendant
failed to provide adequate oversight of the Private lnformation to which it was entrusted,
resulting in a massive breach of the personal and confidential information of potentially 500
million people, undetected over a period of four years.

89. Through Defendant’s acts and omissions described in this Complaint, including
Defendant’s failure to provide adequate security and its failure to protect Plaintiff and Class
Members’ personal and confidential information from being foreseeably captured, accessed,
disseminated, stolen, and misused, Defendant unlawfully breached its duty to use reasonable care
to adequately protect and secure Plaintiff and Class Members’ information during the time it was
within Defendant’s possession or control.

90. Further, through Defendant’s failure to provide timely and clear notification of the
Data Breach to consumers, Defendant prevented Plaintiff and Class Members from taking
meaningful, proactive steps to secure their financial data and bank accounts.

91. Upon information and belief, Defendant improperly and inadequately safeguarded
the personal and confidential information of Plaintiff and Class Members in deviation from

standard industry rules, regulations, and practices at the time of the Data Breach.

24

Case 1:18-cv-17060-NLH-.]S Document 1 Filed 12/11/18 Page 25 of 35 Page|D: 25

92. Defendant’s failure to take proper security measures to protect Plaintiff and Class
Members’ sensitive personal and confidential information violated its duty to protect that data
and prevent its dissemination to third parties.

93. Defendant had a common law duty to prevent foreseeable harm to others. This
duty existed because Plaintiff and Class Members were the foreseeable and probable victims of
any inadequate security practices. By collecting and maintaining personal and confidential
information of the Plaintiff and Class Members, and acknowledging that this information needed
to be kept secure, it was foreseeable that they Would be harmed in the future if Defendant did not
protect Plaintiff and Class Members’ information from hackers.

94. Defendant’s duty also arose under Section 5 of the Federal Trade Commission
Act (“FTC Act”), 15 U.S.C. § 45, which prohibits “unfair . . . practices in or affecting
commerce,” including, as interpreted and enforced by the FTC, the unfair practice of failing to
use reasonable measures to protect personal and confidential information. Various FTC
publications and data security breach orders further form the basis of Defendant’s duty. ln
addition, individual states have enacted statutes based upon the FTC Act that also created a duty.

95. Defendant’s acknowledged the importance of keeping this information secure,
and stated that they sought ‘to use reasonable organizational, technical and administrative
measures to protect Personal Data.”32 Despite acknowledging their responsibility to keep this
information secure, Defendant improperly put the burden on Plaintiff and Class Members to

notify Defendant if they suspected that their information was not secure, when individuals would

 

32 See Privacy Center, Marriott Group Global Privacy Statement,
https://www.marriott.com/about "l"ri\-ac\ .mi (last accessed Nov. 30, 2018).

 

25

 

Case 1:18-cv-17060-NLH-.]S Document 1 Filed 12/11/18 Page 26 of 35 Page|D: 26

not have access to this information, and Defendant was in a superior position to know this
information, and were in the exclusive possession of such information.33

96. Upon information and belief, Defendant improperly and inadequately safeguarded
the personal and confidential information of Plaintiff and Class Members in deviation from
standard industry rules, regulations, and practices at the time of the Data Breach.

97. Defendant’s failure to take proper security measures to protect Plaintiff and Class
Members’ sensitive personal and confidential information has caused Plaintiff and Class
Members to suffer injury and damages. As described herein, the Plaintiff received notice that
their information was compromised and now must take and have taken affirmative steps to
ensure that their identity is not stolen and their financial information is not compromised

THIRD CAUSE OF ACTION
MARYLAND PERSONAL INFORMATION PROTECTION ACT
Md. Comm. Code §§ 14-3501, et seq.
(On Behalf` of Plaintiff and the Nationwide Class)

98. Plaintiff incorporates each and every foregoing allegation of the Complaint as if
stated herein at length.

99. Included in the terms and conditions of the Loyalty Program is a Choice of Law
and Venue Provision that provides that Maryland law applies to the Loyalty Programl

100. Under Md. Comm. Code § 14-3503(a), “[t]o protect Personal lnformation from
unauthorized access, use, modification, or disclosure, a business that owns or licenses Personal
Inforrnation of an individual residing in the State shall implement and maintain reasonable

security procedures and practices that are appropriate to the nature of Personal Information

owned or licensed and the nature and size of the business and its operations.”

 

33 Id

26

Case 1:18-cv-17060-NLH-.]S Document 1 Filed 12/11/18 Page 27 of 35 Page|D: 27

101. Defendant is a business that owns or licenses computerized data that includes
Personal lnforrnation as defined by Md. Comm. Code §§ 14-3501(b)(1) and (2).

102. Plaintiff and Class Members are “individuals” and “customers” as defined and
covered by Md. Comm. Code §§ l4-3502(a) and 14-3503.

103. Plaintiff and Class Members’ Private lnformation, as described herein and
throughout, includes Personal Information as covered under Md. Comm. Code § 14-3501(d).

104. Defendant did not maintain reasonable security procedures and practices
appropriate to the nature of the Personal lnformation owned or licensed and the nature and size
of its business and operations in violation of Md. Comm. Code § 14-3503.

105. The Data Breach was a “breach of the security of a system” as defined by Md.
Comm. Code § 14-3504(1).

106. Under Md. Comm. Code § l4-3504(b)(1), “[a] business that owns or licenses
computerized data that includes Personal lnformation of an individual residing in the State, when
it discovers or is notified of a breach of the security system, shall conduct in good faith a
reasonable and prompt investigation to determine the likelihood that Personal Inforrnation of the
individual has been or will be misused as a result of the breach.”

107. Under Md. Comm. Code §§ 14-3504(b)(2) and 14-3504(c)(2), “[i]f, after the
investigation is concluded, the business determines that misuse of the individual’s Personal
Information has occurred or is reasonably likely to occur as a result of a breach of the security
system, the business shall notify the individual of the breach” and that notification “shall be
given as soon as reasonably practical after the business discovers or is notified of the breach of a

security system.”

27

Case 1:18-cv-17060-NLH-.]S Document 1 Filed 12/11/18 Page 28 of 35 Page|D: 28

108. Because Defendant discovered a security breach and had notice of a security
breach, Defendant had an obligation to disclose the Data Breach in a timely and accurate fashion
as mandated by Md. Comm. Code §§ l4-3504(b)(2) and l4-3504(c)(2).

109. By failing to disclose the Data Breach in a timely and accurate manncr, Defendant
violated Md. Comm. Code §§ 14-3504(b)(2) and 14-3504(0)(2).

110. As a direct and proximate result of Defendant’s violations of Md. Comm. Code
§§ 14-3504(b)(2) and 14-3504(c)(2), Plaintiff and Class Members suffered damages, as
described above.

111. Pursuant to Md. Comm. Code § 14-3508, Defendant’s violations of Md. Comm.
Code §§ 14-3504(b)(2) and 14-3504(c)(2) are unfair or deceptive trade practices within the
meaning of the Maryland Consumer Proteetion Act, 13 Md. Comm. Code §§ 13-101, et seq. and
subject to the enforcement and penalty provisions contained within the Maryland Consumer
Proteetion Act.

112. Plaintiff and Class Members seek relief under Md. Comm. Code §13-408,
including actual damages and attomey’s fees.

FOURTH CAUSE OF ACTION
MARYLAND CONSUMER PROTECTION ACT,
Md. Comm. Code §§ 13-301, et seq.
AND APPLICABLE STATE CONSUMER PROTECTION ACTS AND UNFAIR
BUSINESS PRACTICES ACTS
(On Behalf of Plaintiff and the Nationwide Class)
113. Plaintiff incorporates each and every foregoing allegation of the Complaint as if

stated herein at length.
114. Included in the terms and conditions of the Loyalty Program is a Choice of Law

and Venue Provision that provides that Maryland law applies to the Loyalty Program,

28

Case 1:18-cv-17060-NLH-.]S Document 1 Filed 12/11/18 Page 29 of 35 Page|D: 29

115. To the extent Maryland law does not apply, Plaintiff brings this claim on behalf of
himself and Class Members on behalf of applicable state consumer protection and deceptive
business practices acts.

116. Defendant is a “person"’ as defined by Md. Comm. Code § 13-101(h).

117. Defendant’s conduct as alleged herein related to “sales,” “offers for sale,” or
“bailment” as defined by Md. Comm. Code § 13-101(i) and § 13-303.

118. Plaintiff and Class Members are “consumers” as defined by Md. Comm. Code §
13-101(e).

119. Defendant advertises, offers, or sells “consumer goods” or “consumer services” as
defined by Md. Comm. Code § 13-101(d).

120. Defendant advertised offered, or sold goods or services in Maryland and engaged
in trade or commerce directly or indirectly affecting the people of Maryland

121. Defendant engaged in unfair and deceptive trade practices, in violation of Md.
Comm. Code § 13-301, including:

a. False or misleading oral or written representations that have the capacity,
tendency, or effect of deceiving or misleading eonsumers;

b. Failing to state a material fact Where the failure deceives or tends to deceive;

c. Advertising or offering consumer goods or services Without intent to sell,
lease, or rent them as advertised or offered;

d. Deception, fraud, false pretense, false premise, misrepresentation, or knowing
concealment, suppression, or omission of any material fact with the intent that

a consumer rely on the same in connection with the promotion or sale of

29

 

Case 1:18-cv-17060-NLH-.]S Document 1 Filed 12/11/18 Page 30 of 35 Page|D: 30

consumer goods or services or the subsequent performance with respect to an

agreement, sale lease or rental.

122. Defendant engaged in these unfair and deceptive trade practices in connection

with offering for sale or selling consumer goods or services or with respect to the extension of

consumer credit, in violation of Md. Comm. Code § 13-303, including:

21.

Failing to implement and maintain reasonable security and privacy measures to
protect Plaintiff and Class Members’ personal and confidential information,
which was a direct and proximate cause of the Data Breach;

Failing to identify foreseeable security and privacy risks, remediate identified
security and privacy risks, and adequately improve security and privacy
measures following previous cybersecurity incidents, which was a direct and
proximate cause of the Data Breach;

Failing to comply with common law and statutory duties pertaining to the
security and privacy of Plaintiff and Class Members’ personal and confidential
information, including duties imposed by the FTC Act, 15 U.S.C. § 45, the
FCRA, 15 U.S.C. § 1681e, the GLBA, 15 U.S.C. § 6801, et seq., and the
Maryland Personal lnformation Proteetion Act, Md. Comm. Code § 14-3503,
which was a direct and proximate cause of the Data Breach;

Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
and Class Members’ personal and confidential information, including by
implementing and maintaining reasonable security measures;

Misrepresenting that it would comply with common law and statutory duties

pertaining to the security and privacy of Plaintiff and Class Members’

30

Case 1:18-cv-17060-NLH-.]S Document 1 Filed 12/11/18 Page 31 of 35 Page|D: 31

information, including duties imposed by the FTC Act, 15 U.S.C. § 45, the
FCRA, 15 U.S.C. § 1681e, the GLBA, 15 U.S.C. § 6801, et seq., and the
Maryland Personal lnformation Proteetion Act, Md. Comm. Code § 14-3503;

f. Omitting, suppressing, and concealing the material fact that it did not
reasonably or adequately secure Plaintiff and Class Members’ information; and

g. Omitting, suppressing, and concealing the material fact that it did not comply
with common law and statutory duties pertaining to the security and privacy of
Plaintiff and Class Members’ information, including duties imposed by the FTC
Act, 15 U.S.C. § 45, the FCRA, 15 U.S.C. § 1681e, the GLBA, 15 U.S.C. §
6801, et seq_, and the Maryland Personal Information Proteetion Act, Md.
Comm. Code § 14-3503.

123. Defendant’s representations and omissions were material because they were likely
to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to
protect the confidentiality of consumers’ personal and confidential information, Defendant’s
misrepresentations and omissions would have been important to a significant number of
consumers in making financial decisions.

124. Defendant intended to mislead Plaintiff and Class Members and induce them to
rely on their misrepresentations and omissions.

125. Had Defendant disclosed to Plaintiff and Class Members that its data systems
were not secure and, thus, vulnerable to attack, Defendant would have been unable to continue in
Loyalty Program and it would have been forced to adopt reasonable data security measures and

comply with the law.

31

Case 1:18-cv-17060-NLH-.]S Document 1 Filed 12/11/18 Page 32 of 35 Page|D: 32

126. Defendant acted intentionally, knowingly, and maliciously to violate Maryland’s
Consumer Proteetion Act, and recklessly disregarded Plaintiff and Class Members’ rights.
Defendant was on notice of the possibility of the Data Breach due to its prior data breach and
infiltrations of its systems in the past.

127. As a direct and proximate result of Defendant’s unfair and deceptive acts and
practices, Plaintiff and Class Members have suffered and will continue to suffer injury,
ascertainable losses of money or property, and monetary and non-monetary damages, including
from fraud and identity theft; time and expenses related to monitoring their financial accounts for
fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of
their Personal Information.

128. Plaintiff and Class Members seek all monetary and non-monetary relief allowed
by law, including damages, disgorgement, injunctive relief, and attomeys’ fees and costs.

FIFTH CAUSE OF ACTION
VIOLATION OF THE NEW JERSEY CONSUMER FRAUD ACT,
N.J.S.A. 56:8-1.

129. Plaintiff incorporates each and every foregoing allegation of the Complaint as if
stated herein at length.

130. Plaintiff and all Class members are consumers as that term is defined in N.J.S.A.
56:8-1.

131. Defendant is a “person” as defined by the Consumer Fraud Act, N.J.S.A. 56:8-
l(d).

33 G‘

132. Defendant’s conduct as alleged herein related to “sales, offers for sale,” or

“bailment” as defined by N.J.S.A. 56:8-1.

32

Case 1:18-cv-17060-NLH-.]S Document 1 Filed 12/11/18 Page 33 of 35 Page|D: 33

133. Defendant advertised offered, or sold goods or services in New Jersey and
engaged in trade or commerce directly or indirectly affecting the citizens of the State of New
Jersey.

134. Defendant solicited Plaintiff and Class Members to join its Loyalty Program and
uniformly and knowingly misrepresented to that by joining, their Private lnforrnation was safe,
confidential and protected from intrusion, hacking or theft.

135. Defendant misrepresented that it would protect the privacy and confidentiality of
Plaintiff’ s and Class Members’ personal and confidential information, including by
implementing and maintaining reasonable security measures

136. Defendant intended to mislead Plaintiff and Class Members and induce them to
rely on their misrepresentations and omissions.

137. Defendant failed to implement and maintain reasonable security and privacy
measures to protect Plaintiff and Class Members’ personal and confidential information in
violation of N.J.S.A. 56:8-162, which was a direct and proximate cause of the Data Breach.

138. Defendant failed to provide notice to Plaintiff and Class Members or otherwise
comply with the notice requirements of N.J.S.A. 56:8-163.

139. Defendant’s acts and omissions, as set forth herein, evidence a lack of good faith,
honesty in fact and observance of fair dealing, so as to constitute unconscionable commercial
practices, in violation of N.J .S.A. 56:8-2.

140. As a direct and proximate result of Defendant’s unfair and deceptive acts and
practices, Plaintiff and Class Members are required to expend sums to protect and recover their
Private lnformation, have suffered and will continue to suffer injury, ascertainable losses of

money or property, and monetary and non-monetary damages, including from fraud and identity

33

Case 1:18-cv-17060-NLH-.]S Document 1 Filed 12/11/18 Page 34 of 35 Page|D: 34

theft; time and expenses related to monitoring their financial accounts for fraudulent activity; an
increased, imminent risk of fraud and identity theft; and loss of value of their Personal
Information, and thereby suffered ascertainable economic loss.

141. Plaintiff and Class Members seek all monetary and non-monetary relief allowed
by law, including damages, disgorgement, injunctive relief, and attomeys’ fees and costs.

REQUEST FOR RELIEF

WHEREFORE, Plaintiff, individually and on behalf of all Class Members proposed in
this Complaint, respectfully requests that the Court enter judgment in his favor and against
Marriott as follows:

a. For an Order certifying the Class as defined herein, and appointing
Plaintiff and his Counsel to represent the Class;

b. F or equitable relief enjoining Defendant from engaging in the wrongful
conduct complained of herein pertaining to the misuse and/or disclosure of Plaintiff and
Class Members’ personal and confidential information, and from refusing to issue
prompt, complete, and accurate disclosures to the Plaintiff and Class members;

c. For equitable relief compelling Defendant to utilize appropriate methods
and policies with respect to consumer data collection, storage, and safety and to disclose
with specificity to Class members the type of PII and PCD compromised

d For equitable relief requiring restitution and disgorgement of the revenues
wrongfully retained as a result of Defendant’s wrongful conduct;

e. For an award of actual damages and compensatory damages, in an amount
to be determined;

f. F or an award of costs of suit and attomeys’ fees, as allowable by law; and

34

Case 1:18-cv-17060-NLH-.]S Document 1 Filed 12/11/18 Page 35 of 35 Page|D: 35

g. Such other and further relief as this court may deem just and proper.

JURY TRIAL DEMAND

Plaintiff demands a jury trial on all issues so triable.
Dated: December 11, 2018
Respectfully submitted,
/s/ Li`bt'i'tilr) P. l"'ei'clei'amc

Liberato P. Verderame

Marc H. Edelson (to file pro hac vice)
EDELSON & ASSOCIATES, LLC
3 Terry Drive, Suite 205

Newtown, PA 18940

Telephone: (215) 867-2399
Facsimile: (267) 685-0676

Joshua H. Grabar (to file pro hac vice)
GRABAR LAW OFFICE

1735 Market Street

Suite 3750

Philadelphia, PA 19103

Telephone: (267) 507-6085

Facsimile: (267) 507-6048

jg"l;_ll`¢£ a araharl;i\\ .com

Attorneys for Plaintij]p

35

